DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a tubing connector including a first and second unit. One or both the units includes a connector body, a fluid-flow bore within the body, a tube receiving portion at one end, and a pressure regulator valve having a valve body that extends from the side of the fluid flow bore and a valve bore that intersects with the fluid flow bore.  The pressure regulator valve is thus in fluid communication with the fluid path. A spring is located within the valve bore to act against a valve seal to close the valve in the unbiased position. When atmospheric pressure is greater than the force of the spring the spring force is overcome and the valve is moved so that atmospheric air enters the valve pore and equalizes the pressure in the fluid path. The closest prior art is Kenney et al. (US 2013/0172837 A1). Kenney teaches a connector with two parts having a fluid pore and spring type valves. However, Kenney does not teach pressure regulating valves that allow for atmospheric air to enter into the fluid bore. No combination of prior art teaches the claimed limitations. Therefore, by reciting, in combination with the other structural elements, a pressure regulating valve having a valve body that extends from the side of the fluid flow bore and including a spring and seal for regulating pressuring within the fluid bore, overcomes the closest prior art. Applicant’s remarks filed 2/15/21 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783